Case 1:21-cr-00086-PKC Document 107 Filed 06/08/21 Page 1 of 1 PageID #: 1612




                                                            June 8, 2021
ECF and Electronic Mail
The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     United States v. Brendan Hunt, 21-cr-86

Your Honor:

        The Reply in support of the Defendant’s Motion for Judgment of Acquittal has
unfortunately taken longer than anticipated, despite diligent efforts. We therefore must
respectfully seek the Court’s extension of the filing deadline for the Defendant’s Reply to Friday,
June 11, 2021, nunc pro tunc, which still leaves a month before the Oral Argument scheduled for
July 12, 2021.

       Thank You for Your continued consideration.

                                                     Respectfully submitted,
                                                             /s/
                                                     Jan A. Rostal, Esq.
                                                     Leticia M. Olivera, Esq.
                                                     Attorneys for Brendan Hunt

Cc: Counsel of Record
